Exhibit 10.1


EIGHTH AMENDMENT TO CREDIT AGREEMENT
THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 22, 2019 (this
“Amendment”), is among AROTECH CORPORATION (collectively, the “Borrower”), the
other Loan Parties party to the Credit Agreement described below and JPMORGAN
CHASE BANK, N.A. (the “Lender”).
RECITAL
The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016, as amended by a certain First Amendment to
Credit Agreement dated as of, as further amended by a certain Second Amendment
to Credit Agreement dated as of June 25, 2016, as further amended by a certain
Third Amendment to Credit Agreement dated as of June 1, 2017, as further amended
by a certain Fourth Amendment to Credit Agreement dated as of June 20, 2017, as
further amended by a certain Fifth Amendment to Credit Agreement dated as of
September 30, 2017; as further amended by a certain Sixth Amendment to Credit
Agreement dated as of July 16, 2018; and as further amended by a certain Seventh
Amendment to Credit Agreement dated as of July 19, 2018 (as may be further
amended or modified from time to time, the “Credit Agreement”), and desire to
amend the Credit Agreement on the terms and conditions of this Amendment.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:
ARTICLE IAMENDMENTS. Upon fulfillment of the conditions set forth in Article III
hereof, the Credit Agreement shall be amended as follows:
1.1    The following definitions are added to Section 1.01 of the Credit
Agreement:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing


1

--------------------------------------------------------------------------------





Person which retains any of its assets, liabilities and/or obligations after a
Division shall be deemed a Division Successor upon the occurrence of such
Division.


“Eighth Amendment” means the Eighth Amendment to this Agreement among the
parties hereto.
“Eighth Amendment Effective Date” means the date the Eighth Amendment is
effective.
“Revolving B Loan Commitment” means the commitment of the Lender to make
Revolving Loans and issue Letters of Credit Hereunder, as such commitment may be
reduced from time to time pursuant to Section 2.07. As of the Eighth Amendment
Effective Date, the amount of the Lender’s Revolving B Loan Commitment is
$6,000,000. As of December 31, 2019, the amount of the Lender’s Revolving B Loan
Commitment shall be $3,000,000 and Borrower shall promptly repay to Lender any
amounts outstanding greater than $3,000,000.
“Revolving B Loan Expiration Date” means February 28, 2020.
“Revolving B Loans” means Loans made pursuant to Section 2.01(e).
“Revolving B Loan Maturity Date” means February 28, 2020.
1.2    The following definitions in Section 1.01 are restated as follows:
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment CBFR
Spread”, “Revolving Commitment Eurodollar Spread” “Term A Loan CBFR Spread”,
“Term A Loan Eurodollar Spread”, “Term B Loan CBFR Spread”, “Term B Loan
Eurodollar Spread”, “Term C Loan CBFR Spread”, “Term C Loan Eurodollar Spread”,
or “Commitment Fee Rate”, as the case may be, based upon the Borrower’s Leverage
Ratio as of the most recent determination date, provided that until the delivery
to the Lender, pursuant to Section 5.01, of the Borrower’s consolidated
financial information for the Borrower’s first fiscal quarter ending after the
Effective Date, the “Applicable Rate” shall be the applicable rates per annum
set forth below (all numbers are in basis points) below in Category I:




2

--------------------------------------------------------------------------------





Leverage
Ratio


Revolving
Commitment
CBFR Spread
Revolving
Commitment
Eurodollar
 Spread
Term A, B and C Loan
CBFR Spread
Term A, B and C Loan Eurodollar Spread
Commitment Fee Rate
Category I
< 2.00:1.00


0
175
25
200
25
Category II
≥ 2.00:1.00
  but
< 2.50:1.00


25
200
50
225
30
Category III
≥ 2.50:1.00
  but
< 3.00:1.00


50
250
75
275
35
Category IV
≥ 3.00:1.00
  but
< 3.50:1.00


75
300
100
325
40
Category V
≥ 3.50:1.00


125
350
100
325
50



Notwithstanding anything herein to the contrary, the Applicable Rate with
respect to (x) Revolving B Loans that are CBFR Loans shall be 50 basis points,
(y) Revolving B Loans that are Eurodollar Loans shall be 250 basis points and
(z) the Commitment Fee Rate with respect to the Revolving B Loans and Revolving
B Commitment shall be 35 basis points.
“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) EBITDA minus
50% of depreciation expenses for such period to (b) Fixed Charges, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP, for the period of four consecutive fiscal quarters ended
on or most recently prior to such date.    
“Revolving Loan” means a Loan made pursuant to Section 2.01(a) or 2.01(e).
  
1.3    The following Section 2.01(e) is added to the Credit Agreement as follows
(e)    Subject to the terms and conditions set forth herein, the Lender agrees
to make Revolving B Loans in dollars to the Borrower from time to time on or
after the Eighth Amendment Effective Date, but prior to the Revolving B Loan
Expiration Date, in an aggregate principal amount outstanding not to exceed the
Revolving B Loan Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrower, prepay and
reborrow the Revolving B Loan.




3

--------------------------------------------------------------------------------





1.4    Section 2.07(a) of the Credit Agreement is amended and restated as
follows:
(a)    Unless previously terminated, (i) the Term A Commitment shall terminate
at 5:00 p.m., Detroit time, on the Effective Date, (ii) the Term B Commitment
shall terminate on the Term B Draw Expiration Date, (iii) the Term C Commitment
shall terminate on the Term C Draw Expiration Date, (iv) the Revolving
Commitment shall terminate on the Revolving Credit Maturity Date; and (v) the
Revolving B Loan Commitment shall terminate at 5:00 p.m., Detroit time on the
Revolving B Loan Expiration Date.


1.5    Section 2.08(a) of the Credit Agreement is restated as follows:
(a)    The Borrower hereby unconditionally promises to pay the Lender (i) the
then unpaid principal amount of each Revolving Loan on the Revolving Credit
Maturity Date, (ii) the then unpaid principal amount of the Revolving B Loan on
the Revolving B Loan Maturity Date, (iii) in the event and on such occasion that
the Revolving Exposure exceeds the lesser of (A) the Revolving Commitment and
(B) the Borrowing Base, the Borrower shall prepay the Revolving Loans made
pursuant to Section 2.01(a), and/or LC Exposure (or, if no such Borrowings are
outstanding, deposit cash collateral in the LC Collateral Account in an
aggregate amount equal to such excess, in accordance herewith, and (iv) in the
event and on such occasion that the aggregate outstanding principal balance of
the Revolving B Loans exceeds the Revolving B Commitment, the Borrower shall
prepay the Revolving B Loans in an aggregate amount equal to such excess.     
1.6    Section 2.10(a) of the Credit Agreement is restated as follows:
    (a) The Borrower agrees to pay to the Lender a commitment fee, which shall
accrue at the Applicable Rate (i) on the daily amount of the undrawn portion of
the Revolving Commitment of the Lender during the period from and including the
Effective Date to but excluding the date on which the Lender’s Revolving
Commitment terminates (it being understood that the LC Exposure shall be
included in the drawn portion of the Revolving Commitment for purposes of
calculating the commitment fee) and (ii) on the daily amount of the undrawn
portion of the Revolving B Commitment of the Lender during the period from and
including the Effective Date to but excluding the date on which the Lender’s
Revolving B Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitment terminates, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


1.7    Section 3.11 of the Credit Agreement is amended by adding the following
to the end thereof: “As of the Eighth Amendment Effective Date, to the best
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Eighth Amendment Effective Date to the
Lender in connection with this Agreement is true and correct in all respects.”
1.8    Section 5.01(j) of the Credit Agreement is restated as follows:


4

--------------------------------------------------------------------------------





(j)    promptly following any request therefor, (x) such other information
regarding the operations, material changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Lender may reasonably
request and (y) information and documentation reasonably requested by the Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and


(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the Lender
may reasonably request.


1.9    Section 5.02(e) of the Credit Agreement is restated as follows:
(e) (i) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification and (ii) any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.


1.10    The following new Section 6.03(f) is added to the Credit Agreement:
(f) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of the
Lender. Without limiting the foregoing, if any Loan Party that is a limited
liability company consummates a Division (with or without the prior consent of
Lender as required above), each Division Successor shall be required to comply
with the obligations set forth in Section 5.14 and the other further assurances
obligations set forth in the Loan Documents and become a Loan Party under this
Agreement and the other Loan Documents.


1.11    Section 6.12 of the Credit Agreement is restated as follows:
(a)    Leverage Ratio. The Borrower will not permit the Leverage Ratio, on the
last day of each fiscal quarter set forth below, to be greater than the ratio
set forth below opposite such date:


Quarter End Date
Ratio
March 31, 2019
3.75:1
June 30, 2019
5.50:1
September 30, 2019
6.25:1
December 31, 2019
4.00:1
March 31, 2020 and each quarter thereafter
3.00:1





5

--------------------------------------------------------------------------------





(b)    Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, on the last day of each fiscal quarter set forth below,
to be greater than the ratio set forth below opposite such date:
Quarter End Date
Ratio
March 31, 2019
1.20:1
June 30, 2019
1.00:1
September 30, 2019
1.00:1
December 31, 2019 and each quarter thereafter
1.20:1



ARTICLE II    REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:
2.1    The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized and are not in contravention with any law, or
the terms of its articles of incorporation or organization (as applicable),
by-laws or operating agreement (as applicable), or any undertaking to which it
is a party or by which it is bound.
2.2    The Amendment is the valid and binding obligation of each Loan Party,
enforceable against such Borrower in accordance with its terms.
2.3    After giving effect to the amendments and waivers herein contained, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no Default has occurred and
is continuing.
ARTICLE III     CONDITIONS OF EFFECTIVENESS. This Amendment shall be effective
as of the date hereof when each of the following is satisfied:
3.1    Each Loan Party and the Lender shall have executed this Amendment.
3.2    The Lender shall have received, to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification.


3.3    The Lender shall have received such other documents requested by the
Lender, including without limitation resolutions approving this Amendment and
officers’ certificates.


ARTICLE IV    MISCELLANEOUS.
4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Without limiting the foregoing, each of the Loan Parties acknowledges
and agrees that all references to Secured Obligations in any of the


6

--------------------------------------------------------------------------------





Collateral Documents shall be deemed references to Secured Obligations as such
term is amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.
4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.
4.3    This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.
[Remainder of Page Intentionally Left Blank – Signature Page Follows]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.
AROTECH CORPORATION
 
By:   /s/ Kelli L. Kellar                               
 
Name:     Kelli L. Kellar                                  
 
Title:   VP Finance & CFO                            
 
FAAC INCORPORATED
 
By:   /s/ Kelli L. Kellar                               
 
Name:     Kelli L. Kellar                                  
 
Title:   Treasurer                                            
 
ELECTRIC FUEL BATTERY CORP.
 
By:   /s/ Kelli L. Kellar                               
 
Name:     Kelli L. Kellar                                  
 
Title:   Treasurer                                            
 
UEC ELECTRONICS, LLC
 
By:   /s/ Kelli L. Kellar                               
 
Name:     Kelli L. Kellar                                  
 
Title:   Treasurer                                            
 
JPMORGAN CHASE BANK, N.A.
 
By:   /s/ Michelle L. Montague                   
 
Name:      Michelle L. Montague                     
 
Title:   Vice President                                    
 





SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT